Citation Nr: 0021112	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  96-01 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals of a gastrectomy for carcinoma of the stomach.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel

INTRODUCTION

The veteran had active service from March 1951 to March 1953.  
An appeal has been taken from a December 1994 rating action 
by the Department of Veterans Affairs (VA) regional office 
which granted service connection for and assigned a 
20 percent evaluation for residuals of a partial gastrectomy 
for carcinoma of the stomach, effective November 5, 1992, the 
date of receipt of his initial claim.  The veteran appealed 
and in July 1997, he testified at a hearing before a member 
of the Board of Veterans' Appeals (Board) sitting at the 
regional office.  In March 1998, the Board remanded the case 
to the regional office for further action.  The regional 
office later confirmed and continued the 20 percent 
evaluation for the veteran's gastrointestinal disability.  
The case is again before the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.

2.  The veteran was hospitalized at a VA medical center in 
May 1992 and a partial gastrectomy for carcinoma of the 
stomach was performed on May 8, 1992.

3.  The veteran filed his claim for service connection for 
the disability residual to the surgery on November 5, 1992.  

4.  The veteran currently has borderline anemia under 
treatment, intolerance to certain foods, mild circulatory 
symptoms after meals, weakness, easy fatigability 
constipation and diarrhea. 

4.  He is well nourished and his weight is essentially 
stable.  He has no organomegaly, no masses and no abdominal 
tenderness.  There has been no evidence of a recurrence of 
his carcinoma.  

5.  The veteran's gastrointestinal disorder is productive of 
symptoms consistent with a moderate postgastrectomy syndrome.


CONCLUSIONS OF LAW

1.  An evaluation of 100 percent is warranted for the balance 
of the 1 year period following the veteran's claim received 
on November 5, 1992 based on his surgery for the stomach 
carcinoma in May 1992.  38 U.S.C.A.§§  1155, 5107 (West 
1991); 38 C.F.R. § 3.400 and Part 4, Code 7343 (1999).

2.  An evaluation of 40 percent for the veteran's 
gastrointestinal disability is  warranted following 
termination of the 100 percent evaluation.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.111 and Part 4, 
Code 7308 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claim have been properly developed.

I.  Background

On November 5, 1992, the veteran submitted a claim for 
service connection for the post operative residuals of 
carcinoma of the stomach due to radiation exposure.  The 
regional office later received a report of the veteran's 
hospitalization at a VA medical center in May 1992.  During 
that hospitalization a 75% gastrectomy and loop 
gastrojejunostomy for adenocarcinoma of the stomach were 
performed on May 8, 1992.
The veteran was examined by the VA in October 1994.  He 
complained of feeling tired all the time with little physical 
strength.  He was unable to tolerate spicy or greasy foods.  
On physical examination, the veteran's height was 68 inches 
and his weight was 174 pounds.  There was a well-healed 
epigastric midline scar measuring 12 centimeters.  No masses 
were palpable.  No localized tenderness was elicited.  
Laboratory studies showed hemoglobin of 13.6, with normal 
being 14-17.9 and hematocrit of 39.7, with normal being 42-
54.  The diagnosis was status post partial gastrectomy for 
carcinoma.

Subsequent VA outpatient treatment records reflect that the 
veteran was seen on various occasions during 1994 and 1995.  
In January 1995, he reported tiredness. There had been a 10-
pound weight loss.  When seen from April to November 1995, 
his weight ranged from 173 pounds to 181 pounds.  On May 2, 
1995, his hematocrit was 41.4 and hemoglobin was 13.9.

During the July 1997 Board hearing, the veteran related that 
he experienced some circulatory symptoms after meals and had 
some diarrhea.  He tired easily and had to avoid certain 
foods.  He related that his current weight was 164 pounds.  
He was taking iron pills and vitamin B12 injections twice a 
month for anemia.

The veteran was examined by the VA in May 1998.  The veteran 
stated that he had lost 29 pounds after his surgery for 
stomach cancer.  He complained that ever since his surgery, 
he was weak all the time.  He did not have the physical 
strength he used to have for gardening, hunting, or fishing.  
At night, he was bothered by an acid reflux that made his 
throat feel swollen.  He could not eat fats, spices, 
chocolates or sweets and could not drink carbonated beverages 
or coffee.  He was not on any special diet except for 
avoidance of the foods that might cause him distress.  He 
received monthly vitamin B12 injections for treatment of post 
gastrectomy anemia.  Since his partial gastrectomy, he had 
noted an accentuated gastrocolic reflex and as a result he 
produced a soft stool so swiftly that he might soil himself.  
His current daily medications were limited to one-half an 
aspirin, one-half a tablet of Zocar, psyllium twice a day to 
promote a formed stool and an unknown medication for acid 
reflux.  There was no history of jaundice.  There was no 
recent history of nausea, vomiting, hematemesis, abdominal 
pain, melena or true diarrhea or constipation.  The stools 
were not watery or bloody, and were passed every two days or 
more frequently. 

On physical examination, his height was 68 inches and his 
weight was 176 pounds.  Examination of the abdomen showed a 
7.5-inch vertical well-healed midline surgical scar.  
Palpation of the abdomen showed a soft, nontender liver edge 
descending a fingerbreadth below the right costal margin on 
inspiration.  There was no palpable evidence of an incisional 
hernia, abdominal tenderness, aortic aneurysm, masses or 
organomegaly.  Auscultation of the abdomen showed normal 
bowel sounds without evidence of borborygmi or an aortic 
bruit.  A urinalysis and blood chemistries were normal.  The 
serum B12 level was elevated, probably due to therapeutic 
administration.  Hemogram was normal except for some 
eosinophilia considered perhaps related to seasonal allergies 
and a minimal normocytic, normochromic anemia.  An upper 
gastrointestinal series showed a Billroth II gastric 
resection with some gastroesophageal reflux.  The assessment 
was status post partial gastrectomy for carcinoma.

Laboratory studies in September 1998 showed hemoglobin of 
13.2 and hematocrit of 39.0.  An upper gastrointestinal 
series in January 1999 showed tertiary contractions within 
the esophagus consistent with a degree of dysmotility; 
however, there was no evidence of reflux or hiatus hernia.  
There were also postoperative changes of a previous 
Billroth II-type gastrectomy.  No abnormality was seen within 
the remaining gastric pouch or about the gastroenteric 
anastomosis.  The visualized small bowel pattern was normal.  
Laboratory studies in February 1999 showed hemoglobin of 13.9 
and hematocrit of 41.3.  An ultrasound of the prostate in 
March 1999 showed significant enlargement of the previous 
benign prostatic hyperplasia.  There was no evidence of a 
malignancy.

The veteran was again afforded an examination by the VA in 
September 1999.  The veteran reported food coming up all the 
time.  He stated that his bowel movements were hard to 
control.  Some foods acted as laxatives, but others caused 
constipation.  He could not tolerate many foods such as 
chocolate, spices and popcorn.  He could not tolerate coffee.  
He was tired all the time.  The veteran denied having any 
melena or hematochezia.  On physical examination, the 
veteran's weight was 176 pounds.  There was no organomegaly, 
masses, or tenderness and bowel sounds were normal.  There 
was no hernia.  The diagnosis was status post surgery in May 
1992 consisting of a 75 percent gastrectomy with loop 
gastrojejunostomy.

The examiner commented that the surgical site was well 
healed.  He stated that at the current time, gastroesophageal 
reflux disease could not be established on the basis of the 
currently available evidence.  The veteran did have evidence 
of dysmotility of the esophagus, but it did not appear to be 
significantly related to the previous gastrectomy.  The 
veteran did have symptoms of food intolerance, diarrhea and 
constipation which were likely to be related to the previous 
gastrectomy, but that there was no evidence of a return of 
the malignancy or life-threatening conditions related to the 
previous gastric malignancy and gastric surgery.


II.  Analysis

A 100 percent evaluation is provided for malignant new 
growths of the digestive system, exclusive of skin growths.  
The foregoing rating will be continued for 1 year following 
the cessation of surgical, X-ray, antineoplastic chemotherapy 
or other therapeutic procedure.  At this point, if there has 
been no local recurrence or metastases, the rating will be 
made on residuals.  38 C.F.R. Part 4, Code 7343.

Postgastrectomy symptoms may occur following anastomotic 
operations on the stomach.  When present, those occurring 
during or immediately after eating and known as the "dumping 
syndrome" are characterized by gastrointestinal complaints 
and generalized symptoms simulating hypoglycemia; those 
occurring  from 1 to 3 hours after eating usually present 
definite manifestations of hypoglycemia.  38 C.F.R. § 4.111.  

A 60 percent evaluation is provided for post gastrectomy 
syndrome when the condition is severe associated with nausea, 
sweating, circulatory disturbance after meals, diarrhea, 
hypoglycemic symptoms and weight loss with malnutrition and 
anemia.  A 40 percent evaluation is provided when the 
condition is moderate with less frequent episodes of 
epigastric disorders with characteristic mild circulatory 
symptoms after meals but with diarrhea and weight loss.  A 
20 percent evaluation is provided when the condition is mild 
with infrequent episodes of epigastric distress, with 
characteristic mild circulatory symptoms or continuous mild 
manifestations.  38 C.F.R. Part 4, Code 7308.

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim shall be the date of receipt of the claim, or the date 
entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400(b)(2).  

The Board notes that in the case of Fenderson v. West, 
12 Vet. App. 119 (1999), the U.S. Court of Appeals for 
Veterans Claims indicated that there was a distinction 
between a veteran's initial dissatisfaction with the initial 
rating assigned following a grant of service connection and a 
subsequent claim for an increased rating for a service-
connected condition.  The Court noted that the distinction 
might be important in terms of, among other things, 
determining the evidence that could be used to decide whether 
the original rating on appeal was erroneous.  The Court 
indicated that the rule from Francisco v. Brown, 7  Vet. App. 
55, 58 (1994) ("Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
importance."), was not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  The Court determined 
that separate ratings could be assigned for separate periods 
of time at the time of an initial rating based on the facts 
found--a practice described as "staged" ratings.

In this case, the record discloses that the veteran was 
hospitalized at a VA medical center in May 1992 and on May 8, 
a partial gastrectomy for an adenocarcinoma of the stomach 
was performed.  The veteran's initial claim for service 
connection for the carcinoma was received on November 5, 1992 
and service connection for the carcinoma residuals was 
granted effective that date with an evaluation of 20 percent 
assigned.  Diagnostic Code 7343 provides a 100 percent 
evaluation for a period of 1 year following a surgical 
procedure for a malignant new growth of the digestive system, 
such as the veteran had in May 1992.  While his claim was not 
filed until November of that year, there is no apparent 
reason why the rating criteria of Diagnostic Code 7343 should 
not be considered and applied, subject of course to the 
effective date restrictions set out at 38 C.F.R. § 3.400 with 
respect to a claim for service connection.  Accordingly, the 
veteran is entitled to a 100 percent evaluation for his post 
operative gastrointestinal disability from the date of 
receipt of his November 1992 claim until the expiration of 
the 1 year period following the surgery in May 1992.

The recent VA examinations have disclosed that the veteran 
has an intolerance to certain foods, gastrointestinal 
complaints and symptoms following meals which are consistent 
with a mild circulatory disturbance, constipation and 
diarrhea.  He has no organomegaly, masses or abdominal 
tenderness and his bowel sounds are normal.  His weight has 
remained relatively stable for the past several years.  
However, the veteran has reported weakness and easy 
fatigability.  He has had 75% of his stomach removed.  He 
also has been taking medication and vitamin B12 injections 
for anemia, which have been effective, but he continues to 
have borderline hemoglobin and hematocrit readings.  While he 
does not have hypoglycemic symptoms, significant anemia, 
malnutrition weight loss or other severe symptoms, he does 
have chronic, moderate symptomatology.  The evidence in the 
Board's judgment establishes that the residuals of the 
gastrectomy for carcinoma of the stomach are productive of 
disability consistent with an evaluation of 40 percent for a 
moderate disability under Diagnostic Code 7308 following 
termination of the 100 percent evaluation under Diagnostic 
7343.  The medical evidence of record indicates that the 
symptoms and manifestations of his disability have not 
changed significantly since 1992 and thus, possible further 
staging of the ratings under Fenderson after termination of 
the 100 percent evaluation is not appropriate.

In arriving at its decision in this case the Board has 
resolved all doubt in favor of the veteran.  
38 U.S.C.A. § 5107.



ORDER

Entitlement to an evaluation of 100 percent for the veteran's 
gastrointestinal disability from November 5, 1992 for the 
remainder of the 1 year period following his surgery in May 
1992 is established.  Entitlement to an evaluation of 
40 percent for residuals of a gastrectomy for carcinoma of 
the stomach following termination of the 100 percent 
evaluation is established.  The appeal is granted to the 
extent indicated, subject to the regulations applicable to 
the payment of monetary benefits.  



		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

